


EXHIBIT  10.7




CONTINUING GUARANTY
(Business Organization)
New York


GUARANTOR: COMBINE BUYING GROUP, INC.
Name


100 QUENTIN ROOSEVELT BOULEVARD, SUITE 508, GARDEN CITY, NEW YORK  11530
Address of Chief Executive Office
a x corporation   o general partnership   o limited partnership   o limited
liability company
organized under the laws of the State of New York


BORROWER: EMERGING VISION, INC.
Name


100 QUENTIN ROOSEVELT BOULEVARD, SUITE 508, GARDEN CITY, NEW YORK  11530
Address


BANK:
Manufacturers and Traders Trust Company, One M&T Plaza, Buffalo, New York
14240  Attention: Office of General Counsel.



1)           Guaranty.


(a)           Guarantor, intending to be legally bound, hereby unconditionally
guarantees the full and prompt payment and performance of any and all of
Borrower’s Obligations (as defined below) to the Bank when due, whether at
stated maturity, by acceleration or otherwise.  As used in this Guaranty, the
term “Obligations” shall mean any and all obligations, indebtedness and other
liabilities of Borrower to the Bank now or hereafter existing, of every kind and
nature and all accrued and unpaid interest thereon and all Expenses (as defined
below) including without limitation, whether such obligations, indebtedness and
other liabilities (i) are direct, contingent, liquidated, unliquidated, secured,
unsecured, matured or unmatured; (ii) are pursuant to a guaranty or surety in
favor of the Bank; (iii) were originally contracted with the Bank or with
another party (including obligations under a guaranty or surety originally in
favor of such other party); (iv) are contracted by Borrower alone or jointly
with one or more other parties; (v) are or are not evidenced by a writing; (vi)
are renewed, replaced, modified or extended; and (vii) are periodically
extinguished and subsequently reincurred or reduced and thereafter
increased.  Guarantor will pay or perform its obligations under this Guaranty
upon demand.  This Guaranty is and is intended to be a con­tinuing guaranty of
payment (not collection) of the Obligations (irrespective of the aggregate
amount thereof and whether or not the Obligations from time to time exceeds the
amount of this Guaranty, if limited), independent of, in addition and without
modification to, and does not impair or in any way affect, any other guaranty,
indorsement, or other agreement in connection with the Obligations, or in
connection with any other indebtedness or liability to the Bank or collateral
held by the Bank therefor or with respect thereto, whether or not furnished by
Guarantor.  Guarantor understands that the Bank can bring an action under this
Guaranty without being required to exhaust other remedies or demand payment
first from other parties.


(b)           Guarantor acknowledges the receipt of valuable consideration for
this Guaranty and acknowledges that the Bank is relying on this Guaranty in
making a financial accommodation to Borrower, whether a commitment to lend,
extension, modification or replacement of, or forbearance with respect to, any
Obligation, cancellation of another guaranty, purchase of Borrower’s assets, or
other valuable consideration.


2)           Continuing, Absolute, Unconditional. This Guaranty is irrevocable,
absolute, continuing, unconditional and general without any limitation.  This
Guaranty is unlimited in amount (the “Guaranteed Amount”).


3)           Guarantor’s Waivers & Authorizations.


(a)           Guarantor’s obligations shall not be released, impaired or
affected in any way including by any of the following, all of which Guarantor
hereby waives (i) any bankruptcy, reorganization or insolvency under any law of
Borrower or that of any other party, or by any action of a trustee in any such
proceeding; (ii) any new agreements or obligations of Borrower or any other
party with the Bank; (iii) any adjustment, compromise or release of any
Obligations of Borrower, by the Bank or any other party; the existence or
nonexistence or order of any filings, exchanges, releases, impairment or sale
of, or failure to perfect or continue the perfection of a security interest in
any collateral for the Obligations; (iv) any failure of Guarantor to receive
notice of any intended disposition of such collateral; (v) any fictitiousness,
incorrectness, invalidity or unenforceability, for any reason, of any instrument
or other agreement which may evidence any Obligation; (vi) any composition,
extension, stay or other statutory relief granted to Borrower including, without
limitation, the expiration of the period of any statute of limitations with
respect to any lawsuit or other legal proceeding against Borrower or any person
in any way related to the Obligations or a part thereof or any collateral
therefor; (vii) any change in form of organization, name, membership or
ownership of Borrower or Guarantor; (viii) any refusal or failure of the Bank or
any other person prior to the date hereof or hereafter to grant any additional
loan or other credit accommodation to Borrower or the Bank’s or any other
party’s receipt of notice of such refusal or failure; (ix) any setoff, defense
or counterclaim of Borrower with respect to the obligations or otherwise
arising, either directly or indirectly, in regard to the Obligations; or (x) any
other circumstance that might otherwise constitute a legal or equitable defense
to Guarantor’s obligations under this Guaranty.


(b)           The Guarantor waives acceptance, assent and all rights of notice
or demand including without limitation (i) notice of acceptance of this
Guaranty, of Borrower’s default or nonpayment of any Obligation, and of changes
in Borrower’s financial condition; (ii) presentment, protest, notice of protest
and demand for payment; (iii) notice that any Obligations has been incurred or
of the reliance by the Bank upon this Guaranty; and (iv) any other notice,
demand or condition to which Guarantor might otherwise be entitled prior to the
Bank’s reliance on or enforcement of this Guaranty.  Guarantor further
authorizes the Bank, without notice, demand or additional reservation of rights
against Guarantor and without affecting Guarantor’s obligations hereunder, from
time to time:  (i) to renew, refinance, modify, subordinate, extend, increase,
accelerate, or otherwise change the time for payment of, the terms of or the
interest on the Obligations or any part thereof;(ii) to accept and hold
collateral from any party for the payment of any or all of the Obligations, and
to exchange, enforce or refrain from enforcing, or release any or all of such
collateral; (iii) to accept any indorsement or guaranty of any or all of the
Obligations or any negotiable instrument or other writing intended to create an
accord and satisfaction with respect to any or all of the Obligations; (iv) to
release, replace or modify the obligation of any indorser or guarantor, or any
party who has given any collateral for any of all of the Obligations, or any
other party in any way obligated to pay any or all of the Obligations, and to
enforce or refrain from enforcing, or compromise or modify, the terms of any
obligation of any such indorser, guarantor or party; (v) to dispose of any and
all collateral securing the Obligations in any manner as the Bank, in its sole
discretion, may deem appropriate, and to direct the order and the enforcement of
any and all indorsements and guaranties relating to the Obligations in the
Bank’s sole discretion; and (vi) to determine the manner, amount and time of
application of payments and credits, if any, to be made on all or any part of
the Obligations including, without limitation, if this Guaranty is limited in
amount, to make any such application to Obligations, if any, in excess of the
amount of this Guaranty.


(c)           Notwithstanding any other provision in this Guaranty, Guarantor
irrevocably waives, without notice, any right he or she may have at law or in
equity (including without limitation any law subrogating Guarantor to the rights
of the Bank) to seek contribution, indemnification or any other form of
reimbursement from Borrower or any other obligor or guarantor of the Obligations
for any disbursement made under this Guaranty or otherwise.


4)           Termination.  This Guaranty shall remain in full force and effect
as to each Guarantor until actual receipt by the Bank officer responsible for
Borrower’s relationship with the Bank of written notice of Guarantor’s intent to
terminate (or Guarantor’s death or incapacity) plus the lapse of a reasonable
time for the Bank to act on such notice (the “Receipt of Notice”);  provided,
however, this Guaranty shall remain in full force and effect thereafter until
all Obligations outstanding, or contracted or committed for (whether or not
outstanding), before such Receipt of Notice by the Bank, and any extensions,
renewals or replacements thereof (whether made before or after such Receipt of
Notice), together with interest accruing thereon after such Receipt of Notice,
shall be finally and irrevocably paid in full.  Discontinuance of this Guaranty
as to one Guarantor shall not operate as a discontinuance hereof as to any other
guarantor.  Payment of all of the Obligations from time to time shall not
operate as a discontinuance of this Guaranty, unless a Receipt of Notice as
provided above has been received by the Bank.  Guarantor agrees that, to the
extent that Borrower makes a payment or payments to the Bank on the Obligations,
or the Bank receives any proceeds of collateral to be applied to the
Obligations, which payment or payments or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or otherwise
are required to be repaid to Borrower, its estate, trustee, receiver or any
other party, including, without limitation, under any bankruptcy law, state or
federal law, common law or equitable cause, then to the extent of such
repayment, the obligation or part thereof which has been paid, reduced or
satisfied by such amount shall be reinstated and continued in full force and
effect as of the date such initial payment, reduction or satisfaction occurred,
notwithstanding any contrary action which may have been taken by the Bank in
reliance upon such payment or payments.  As of the date any payment or proceeds
of collateral are returned, the statute of limitations shall start anew with
respect to any action or proceeding by the Bank against Guarantor under this
Guaranty.  Likewise, any acknowledgment, reaffirmation or payment, by Borrower
or any third party, of any portion of the Obligations, shall be deemed to be
made as agent for the Guarantor, strictly for the purposes of tolling the
running of (and/or preventing the operation of) the applicable statute of
limitations with respect to any action or proceeding by the Bank against
Guarantor under this Guaranty.


5)           Expenses.  Guarantor agrees to reimburse the Bank on demand for all
the Bank’s expenses, damages and losses of any kind or nature, including without
limitation costs of collection and actual attorneys' fees and disbursements
whether for internal or external counsel incurred by the Bank in attempting to
enforce this Guaranty, collect any of the Obligations including any workout or
bankruptcy proceedings or other legal proceedings or appeal, realize on any
collateral, defense of any action under the prior paragraph or for any other
purpose related to the Obligations (collectively, “Expenses”).  Expenses will
accrue interest at the highest default rate in any instrument evidencing the
Obligations until payment is actually received by the Bank.


6)           Financial and Other Information.  Guarantor shall promptly deliver
to the Bank copies of all annual reports, proxy statements and similar
information distributed to shareholders, partners or members and of all filings
with the Securities and Exchange Commission and the Pension Benefit Guaranty
Corporation and shall provide in form satisfactory to the Bank: (i) within sixty
days after the end of each of its first three fiscal quarters, consolidating and
consolidated statements of income and cash flows for the quarter, for the
corresponding quarter in the previous fiscal year and for the period from the
end of the previous fiscal year, with a consolidating and consolidated balance
sheet as of the quarter end; and (ii) within ninety days after the end of each
fiscal year, consolidating and consolidated statements of Guarantor’s income and
cash flows and its consolidating and consolidated balance sheet as of the end of
such fiscal year, setting forth comparative figures for the preceding fiscal
year and to be:


oaudited                          oreviewed                           ocompiled


by an independent certified public accountant acceptable to the Bank; all such
statements shall be certified by Guarantor’s chief financial officer or partner
to be correct, not misleading and in accordance with Guarantor’s records and to
present fairly the results of Guarantor’s operations and cash flows and if
annual its financial position at year end in conformity with generally accepted
accounting principles.  If no box is checked, Guarantor shall deliver financial
statements and information in the form and at the times satisfactory to the
Bank.  Guarantor represents that its assets are not subject to any liens,
encumbrances or contingent liabilities except as fully disclosed to the Bank in
such statements.  Guarantor authorizes the Bank from time to time to obtain,
verify and review all financial data deemed appropriate by the Bank in
connection with this Guaranty and the Obligations, including without limitation
credit reports from agencies.  Guarantor understands this Guaranty and has
satisfied itself as to its meaning and consequences and acknowledges that it has
made its own arrangements for keeping informed of changes or potential changes
affecting the Borrower including the Borrower’s financial condition.

      
                                              CLB-137-NY
(8/05)                                                                                            
                                                         © Manufacturers and
Traders Trust Company, 2005              
    
 
 

--------------------------------------------------------------------------------

 



7)                 Security; Right of Setoff.  As further security for payment
of the Obligations, Expenses and any other obligations of Guarantor to the Bank,
Guarantor hereby grants to the Bank a security interest in all money, securities
and other property of Guarantor in the actual or constructive possession or
control of the Bank or its affiliates including without limitation all deposits
and other accounts owing at any time by the Bank or any of its affiliates in any
capacity to Guarantor in any capacity (collectively, “Property”).  The Bank
shall have the right to set off Guarantor’s Property against any of Guarantor’s
obligations to the Bank.  Such set-off shall be deemed to have been exercised
immediately at the time the Bank or such affiliate elect to do so.  The Bank
shall also have all of the rights and remedies of a secured party under the
Uniform Commercial Code, as the same may be in effect in the State of New York,
as amended from time to time, in addition to those under this Guaranty and other
applicable law and agreements.


8)                 No Transfer of Assets.  Guarantor shall not transfer,
reinvest or otherwise dispose of its assets in a manner or to an extent that
would or might impair Guarantor’s ability to perform its obligations under this
Guaranty.


9)                 Nonwaiver by the Bank; Miscellaneous.  This Guaranty is
intended by Guarantor to be the final, complete and exclusive expression of the
agreement between Guarantor and the Bank. This Guaranty may be assigned by the
Bank, shall inure to the benefit of the Bank and its successors and assigns, and
shall be binding upon Guarantor and his or her legal representative, successors
and assigns and any participation may be granted by the Bank herein in
connection with the assignment or granting of a participation by the Bank in the
Obligations or any part thereof.  All rights and remedies of the Bank are
cumulative, and no such right or remedy shall be exclusive of any other right or
remedy.  This Guaranty does not supersede any other guaranty or security granted
to the Bank by Guarantor or others (except as to Guarantor’s Waiver of
Subrogation rights above).  No single, partial or delayed exercise by the Bank
of any right or remedy shall preclude exercise by the Bank at any time at its
sole option of the same or any other right or remedy of the Bank without notice.
Guarantor expressly disclaims any reliance on any course of dealing or usage of
trade or oral representation of the Bank including, without limitation,
representations to make loans to Borrower or enter into any other agreement with
Borrower or Guarantor.  No course of dealing or other conduct, no oral agreement
or representation made by the Bank or usage of trade shall operate as a waiver
of any right or remedy of the Bank.  No waiver or amendment of any right or
remedy of the Bank or release by the Bank shall be effective unless made
specifically in writing by the Bank.  Each provision of this Guaranty shall be
interpreted as consistent with existing law and shall be deemed amended to the
extent necessary to comply with any conflicting law.  If any provision
nevertheless is held invalid, the other provisions shall remain in
effect.  Guarantor agrees that in any legal proceeding, a copy of this Guaranty
kept in the Bank’s course of business may be admitted into evidence as an
original.  Captions are solely for convenience and not part of the substance of
this Guaranty.  If this Guaranty is limited pursuant to Paragraph 2 hereof,
until the Obligations are indefeasibly paid in full, the Guaranteed Amount shall
not be reduced in any manner whatsoever by any amounts which the Bank may
realize before or after maturity of the Obligations (by acceleration, demand or
otherwise), as a result of payments made by or on behalf of Borrower or by or on
behalf of any other person or entity other than Guarantor primarily or
secondarily liable for the Obligations or any part thereof, or otherwise
credited to Borrower or such person or entity, or as a result of the exercise of
the Bank’s rights with respect to any collateral for the Obligations or any part
thereof.  Payments made to the Bank by Guarantor (other than, directly or
indirectly, from collateral or other persons or entities liable for any portion
of the Obligations) after maturity of the Obligations, by acceleration or
otherwise, shall reduce the Guaranteed Amount.


10)                 Joint and Several.  If there is more than one Guarantor,
each Guarantor jointly and severally guarantees the payment and performance in
full of all obligations under this Guaranty and the term “Guarantor” means each
as well as all of them.  Guarantor also agrees that the Bank need not seek
payment from any source other than the undersigned Guarantor.  This Guaranty is
a primary obligation.  Guarantor’s obligations hereunder are separate and
independent of Borrower’s, and a separate action may be brought against
Guarantor whether or not action is brought or joined against or with Borrower or
any other party.


11)                 Authorization.  Guarantor certifies that it is an entity in
the form described above duly organized and in good standing under the laws of
the State of its organization and duly authorized to do business in each State
material to the conduct of its business.  Guarantor has determined that the
execution of this Guaranty will be in its best interests, to its direct benefit,
incidental to its powers, and in furtherance of its duly acknowledged purposes
and objectives.  Execution of this Guaranty by the persons signing below has
been authorized by all necessary corporate action, including directors’ and
shareholder consent or (as appropriate) is authorized by its partnership
agreement or governing instrument.  Guarantor’s chief executive office is
located at the above address.


12)Notices.  Any demand or notice hereunder or under any applicable law
pertaining hereto shall be in writing and duly given if delivered to Guarantor
(at its address on the Bank’s records) or to the Bank (at the address on page
one and separately to the Bank officer responsible for Borrower’s relationship
with the Bank).  Such notice or demand shall be deemed sufficiently given for
all purposes when delivered (i) by personal delivery and shall be deemed
effective when delivered, or (ii) by mail or courier and shall be deemed
effective three (3) business days after deposit in an official depository
maintained by the United States Post Office for the collection of mail or one
(1) business day after delivery to a nationally recognized overnight courier
service (e.g., Federal Express).  Notice by e-mail is not valid notice under
this or any other agreement between Guarantor and the Bank.


13)                 Governing Law and Jurisdiction. This Guaranty has been
delivered to and accepted by the Bank and will be deemed to be made in the State
of New York.  Unless provided otherwise under federal law, this Guaranty will be
interpreted in accordance with the laws of the State of New York excluding its
conflict of laws rules.  GUARANTOR HEREBY IRREVOCABLY CONSENTS TO THE EXCLUSIVE
JURISDICTION OF ANY STATE OR FEDERAL COURT IN ANY JUDICIAL DISTRICT OR COUNTY IN
THE STATE OF NEW YORK WHERE THE BANK MAINTAINS A BRANCH AND CONSENTS THAT THE
BANK MAY EFFECT ANY SERVICE OF PROCESS IN THE MANNER AND AT GUARANTOR’S ADDRESS
SET FORTH ABOVE FOR PROVIDING NOTICE OR DEMAND; PROVIDED THAT NOTHING CONTAINED
IN THIS GUARANTY WILL PREVENT THE BANK FROM BRINGING ANY ACTION, ENFORCING ANY
AWARD OR JUDGMENT OR EXERCISING ANY RIGHTS AGAINST GUARANTOR INDIVIDUALLY,
AGAINST ANY SECURITY OR AGAINST ANY PROPERTY OF GUARANTOR WITHIN ANY OTHER
COUNTY, STATE OR OTHER FOREIGN OR DOMESTIC JURISDICTION.  Guarantor acknowledges
and agrees that the venue provided above is the most convenient forum for both
the Bank and Guarantor.  Guarantor hereby waives any objection to venue and any
objection based on a more convenient forum in any action instituted under this
Guaranty.


14)                 Waiver of Jury Trial.  GUARANTOR AND THE BANK HEREBY
KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE ANY RIGHT TO TRIAL BY JURY
GUARANTOR AND THE BANK MAY HAVE IN ANY ACTION OR PROCEEDING, IN LAW OR IN
EQUITY, IN CONNECTION WITH THIS GUARANTY OR THE TRANSACTIONS RELATED
HERETO.  GUARANTOR REPRESENTS AND WARRANTS THAT NO REPRESENTATIVE OR AGENT OF
THE BANK HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE BANK WILL NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THIS JURY TRIAL WAIVER.  GUARANTOR
ACKNOWLEDGES THAT THE BANK HAS BEEN INDUCED TO ENTER INTO THIS GUARANTY BY,
AMONG OTHER THINGS, THE PROVISIONS OF THIS SECTION.


Acknowledgment.  Guarantor acknowledges that it has read and understands all the
provisions of this Guaranty, including the Governing Law, Jurisdiction and
Waiver of Jury Trial, and has been advised by counsel as necessary or
appropriate.




GUARANTOR:


DATE August 7,
2007                                                                            COMBINE
BUYING GROUP, INC.


TIN #
20-5598496                                                                           By:/s/Christopher
G. Payan
Christopher G. Payan, CEO
























































FOR BANK USE ONLY


Authorization
Confirmed:                                                                                                                                                                
Signature

      
                                              CLB-137-NY
(8/05)                                                                                            
                                                         © Manufacturers and
Traders Trust Company, 2005              
    
 
 

--------------------------------------------------------------------------------

 
